
	
		II
		111th CONGRESS
		1st Session
		S. 2271
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain infant
		  products.
	
	
		1.Certain infant
			 products
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Image projectors (provided for in subheading 9008.30.00)
						capable of projecting images onto a ceiling or wall, with audio player,
						designed to sooth or entertain infants)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
